CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 With respect to the report on Form N-CSR filed for Old Mutual Funds II (the “Trust”) for the annual period ended March 31, 2009 (the “Report”), the undersigned hereby certify, to the best of their knowledge, to the following: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Trust. Date: May 15, 2009 /s/ Julian F. Sluyters Julian F. Sluyters Principal Executive Officer /s/ Robert T. Kelly Robert T. Kelly Principal Financial Officer These certifications shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section.These certifications shall not be deemed incorporated by reference into any filing under the Securities Act of 1933 or the Securities
